DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuity
2.	The present application is a CIP of application serial no. 16/362,738, filed March 25, 2019 (now issued as U.S. Patent No. 10,605,022), which is a continuation of application serial no. 15/617,270, filed June 8, 2017 (now issued as U.S. Patent No. 10,240,416), which is a continuation of application serial no. 14/705,094, filed May 6, 2015 (now issued as U.S. Patent No. 9,677,359) which is a continuation of application serial no. 13/497,142, filed May 9, 2012 (now issued as U.S. Patent No. 9,027,657), which is a national phase entry of International Application No. PCT/US10/049783, filed September 22, 2010, which claims the benefit of U.S. provisional application no. 61/277,219, filed September 22, 2009.  The present application is also a CIP of application serial no. 16/113,705, filed August 27, 2018 (currently pending), which is a CIP of application serial no. 15/214,703, filed July 20, 2016 (abandoned), which is a continuation of application serial no. 12/425,439, filed April 17, 2009 (now issued as U.S. Patent No. 9,412,492).  Application serial no. 16/113,705 is also a CIP of application serial no. 15/180,789, filed June 13, 2016 (abandoned), which is a continuation of application serial no. 13/702,919, filed April 26, 2013 (now issued as U.S. Patent No. 9,368,260).  Application serial no. 16/113,705 is also a CIP of application serial no. 15/617,270, listed above.

Status of Claims
3.	Claims 1-20 are currently pending in the application; of these, claims 1, 10, and 15 are independent.  All of the currently pending claims have been examined in the present Office action.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,027,657.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are somewhat broader and/or any differences in the claims are obvious in light of the rejections below.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,677,359.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are somewhat broader and/or any differences in the claims are obvious in light of the rejections below.

7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,240,416.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are somewhat broader and/or any differences in the claims are obvious in light of the rejections below.

8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,605,022.  Although the claims at issue are the claims in the instant application are somewhat broader and/or any differences in the claims are obvious in light of the rejections below.

9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,412,492.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are somewhat broader and/or any differences in the claims are obvious in light of the rejections below.

10.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14 of copending Application No. 16/113,705 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are somewhat broader and/or any differences in the claims are obvious in light of the rejections below..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



13.	Claim(s) 1-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Blanchard, U.S. Patent No. 2,604,509.
Blanchard discloses an armored electrical cable including an electrically conductive cable core 10 (note electrical conductors 11), an inner layer 13 of a plurality of first armor wires 14 surrounding the core, and an outer layer 15 of second armor wires 16 surrounding the inner layer.  With reference, for example, to Fig. 3, the diameter of each outer layer wire 16 is smaller than the diameter of each inner layer wire 14.
With respect to claims 2-4, Blanchard discloses that the inner layer wires 14 may each have a diameter of 0.044 inch (see col. 4, lines 51-52) and the outer layer wires 16 may each have a diameter of 0.038 inch (see col. 4, lines 65-66).
With respect to claims 5 and 7, Blanchard discloses, for example, 100% coverage of the inner layer by the outer layer (see Fig. 3 and col. 4, lines 69-74).
With respect to claims 6 and 9, Blanchard discloses providing a continuous layer of coating material over the inner armor layer and/or over the entire cable (see col. 5, lines 11-17 and 48-57).
With respect to claim 8, see Blanchard at col. 5, lines 67-75.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


15.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

17.	Claims 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blanchard, U.S. Patent No. 2,604,509 in view of Stamnitz, U.S. Patent No. 4,952,012.
Blanchard discloses an armored electrical cable including an electrically conductive cable core 10 (note electrical conductors 11), an inner layer 13 of a plurality of first armor wires 14 surrounding the core, and an outer layer 15 of second armor wires 16 surrounding the inner 
In the same field of endeavor, Stamnitz discloses an armored electrical cable (see e.g., Figs. 2-2a) having a conductive core (see electrical conductors 40 in Fig. 2), a plurality of inner layer armor wires 60 surrounding the core, and a plurality of smaller diameter outer layer armor wires 70 surrounding the inner layer.  Stamnitz teaches providing a coverage of the outer layer wires over the inner layer wires of about forty to seventy percent (see col. 10, lines 6-9).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Stamnitz, to provide the Blanchard cable having an outer layer coverage of forty to seventy percent, in order to construct a cable with reduced torsional rigidity.
With respect to claim 11, Blanchard discusses prior art cables in which a torque on the outer layer of armor wires is greater than a torque on the inner layer (see col. 1, lines 21-24).  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to form the Blanchard cable so as to provide a greater torque on the outer layer than on the inner layer, in order to use less material and thereby reduce the weight and/or the cost of the cable.
With respect to claim 12, see Blanchard at col. 5, lines 67-75.
With respect to claims 13-14, Blanchard discloses that the inner layer wires 14 may each have a diameter of 0.044 inch (see col. 4, lines 51-52) and the outer layer wires 16 may each have a diameter of 0.038 inch (see col. 4, lines 65-66).

s 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blanchard, U.S. Patent No. 2,604,509 in view of Buchanan, U.S. Patent Application Publication No. 2008/0190612.
Blanchard discloses providing an armored electrical cable including an electrically conductive cable core 10 (note electrical conductors 11), an inner layer 13 of a plurality of first armor wires 14 surrounding the core, and an outer layer 15 of second armor wires 16 surrounding the inner layer.  With reference, for example, to Fig. 3, the diameter of each outer layer wire 16 is smaller than the diameter of each inner layer wire 14.  Although Blanchard contemplates use of the cable in wellbores (see, e.g., col. 1, lines 1-5), Blanchard does not specifically disclose attaching a tractor and introducing the tractor and the cable into a wellbore, as recited in independent claim 15.
In the same field of endeavor, Buchanan discloses a well tractor 1 and teaches attaching an electrical cable 19 to supply power and control signals to the tractor and introducing the tractor and cable into a wellbore, in order to install a downhole packer.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Buchanan, to attach the Blanchard electrical cable to a well tractor and introduce the tractor and the cable into a wellbore, in order to insert downhole tools or devices into the wellbore.
With respect to claim 16, Blanchard discloses that the inner layer wires 14 may each have a diameter of 0.044 inch (see col. 4, lines 51-52) and the outer layer wires 16 may each have a diameter of 0.038 inch (see col. 4, lines 65-66).
With respect to claims 17 and 20, Blanchard discloses, for example, 100% coverage of the inner layer by the outer layer (see Fig. 3 and col. 4, lines 69-74).


Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MG/
3/24/21